J-S55011-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

U.S. BANK NATIONAL ASSOCIATION,                   IN THE SUPERIOR COURT OF
(TRUSTEE FOR THE PENNSYLVANIA                           PENNSYLVANIA
HOUSING FINANCE AGENCY, PURSUANT
TO A TRUST INDENTURE DATED AS OF
APRIL 1, 1982)

                            Appellee

                       v.

AISHA RHODES

                            Appellant                  No. 301 EDA 2016


                Appeal from the Order Entered December 3, 2015
              In the Court of Common Pleas of Philadelphia County
                        Civil Division at No(s): 130302766


BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                              FILED JULY 11, 2016

        Aisha Rhodes appeals pro se from the trial court’s order denying her

post-trial motion after an in rem judgment was entered in favor of Appellee,

U.S. Bank National Association (“US Bank”) in this mortgage foreclosure

action. After careful review, we affirm.

        On June 11, 2007, Rhodes purchased real property located at 6230

North Norwood Street, Philadelphia, PA, 19138; she executed a mortgage on

the property with Sovereign Bank. Sovereign Bank assigned the mortgage

to the Pennsylvania Housing Finance Agency (PHFA) in June 2007.           On

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S55011-16



January 23, 2013, the PHFA assigned the mortgage to US Bank (trustee for

PHFA).   The assignments were duly recorded and the note bears an

endorsement from Sovereign to PHFA and, later, from PHFA to US Bank.

Rhodes allegedly stopped making monthly payments on the mortgage in

August 2012.    On August 22, 2012, US Bank filed a notice of intention to

foreclose, indicating that Rhodes owed a principal balance of $59,811.76 on

the mortgage.

     On March 20, 2013, US Bank commenced the underlying mortgage

foreclosure action against Rhodes.    Rhodes filed a motion for summary

judgment asserting that US Bank is not a creditor, lender, and mortgagor,

cannot sue for a money judgment, and has not proven verification of the

debt pursuant to 15 U.S.C. § 1692(G).       The trial court denied Rhodes’

summary judgment motion. On September 5, 2014, US Bank filed a motion

for summary judgment which the trial court denied on November 6, 2014.

     On December 29, 2014, Rhodes filed a motion to strike US Bank’s

complaint alleging that the court lacked subject matter jurisdiction; on

January 29, 2015, the court granted the motion and struck US Bank’s

complaint in its entirety, without prejudice.   US Bank filed a motion to

reconsider the court’s order; the court granted reconsideration, vacated its




                                     -2-
J-S55011-16



prior order1 striking US Bank’s foreclosure complaint and relisted the case

for trial.

        Following a one-day non-jury trial,2 the trial court entered an in rem

judgment in favor of US Bank in the amount of $90,163.04, plus interest at

the rate of $9.89/day from October 27, 2015 (date of judgment) until the

date of the sheriff’s sale. Rhodes filed post-trial motions claiming that the

trial court lack subject matter jurisdiction in the matter.      On December 3,

2015, the court denied the post-trial motions. Rhodes filed a timely notice

of appeal on January 4, 2016, and a court-ordered Rule 1925(b) concise

statement on February 18, 2016.

        On appeal, Rhodes presents the following issues for our review:

        (1)   Should the for [sic] alleged foreclosure judgment be
              vacated for failure of [US Bank] [to] invoke the trial court’s
              jurisdiction?

        (2)    Is [US Bank] a debt collector or secured party?

        (3)   Can debt commence a foreclosure action?

        (4)   Is [US Bank’s] judgment obtained at bench trial void?

        Rhodes’ final three issues listed above have been waived due to her

failure to include them in post-trial motions. See Pa.R.C.P. 227.1; Pa.R.A.P.

302(a); Warfield v. Shermer, 910 A.2d 734, 737 (Pa. Super. 2006) (“If an

____________________________________________


1
  The court acknowledged that the prior order granting Rhodes’ motion to
strike the complaint was inadvertently signed.
2
    Rhodes did not appear for trial.



                                           -3-
J-S55011-16



issue has not been raised in a post-trial motion, it is waived for appeal

purposes.”).   Moreover, even though Rhodes has included some of these

issues in her Rule 1925(b) statement, they are still considered waived on

appeal. See Diener Brick Co. v. Mastro Masonry Contractor, 885 A.2d
1034 (Pa. Super. 2005) (raising issues in Rule 1925(b) statement is not

adequate substitute for raising issues in post-trial motion).

      In her remaining issue, Rhodes contends that the trial court lacked

subject matter jurisdiction over the instant case where the matter is really a

debt collection action, not a mortgage foreclosure action.           Specifically,

Rhodes contends that US Bank is a debt collector that assumed the debt on

her mortgage from its lending predecessor, PHFA.                Accordingly, she

contends that US Bank is not a creditor under debt collection law because

the bank is operating as someone “who receive[d] an assignment or transfer

of a debt in default solely for the purpose of facilitating collection of [a] debt

for another.” 15 U.S.C. § 1692a(4).

      Rhodes is mistaken in her characterization of the instant case as a

debt collection matter brought pursuant to the Consumer Protection Law.

US Bank is not a “person . . . facilitating the collection of [her] debt for

another.” Id. US Bank is both the assignee of Rhodes’ mortgage and the

holder in possession of the bank note and, therefore, qualifies as a plaintiff

in a mortgage foreclosure action.      The judgment obtained is against the

land, not against Rhodes personally. See Meco Realty Co. v. Burns, 200
A.2d 869 (Pa. 1964) (judgment in mortgage foreclosure action is judgment

                                      -4-
J-S55011-16



in rem and imposes no personal liability upon mortgagors against whom

judgment obtained). Therefore, her issue is baseless.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2016




                                   -5-